

	

		III

		109th CONGRESS

		1st Session

		S. CON. RES. 40

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Lugar submitted the

			 following concurrent resolution; which was referred to the

			 Committee on Foreign

			 Relations

		

		CONCURRENT RESOLUTION

		Recognizing and commending the President

		  and the governments of other countries that have participated in the

		  Proliferation Security Initiative for the historic efforts and successes of the

		  Proliferation Security Initiative in reducing the threat posed by illicit

		  trafficking in weapons of mass destruction, their means of delivery, and

		  related materials, on the occasion of the second anniversary of the

		  establishment of the Proliferation Security Initiative.

	

	

		Whereas, on May 31, 2003, at Wawel Royal Castle, Krakow,

			 Poland, President George W. Bush declared that today I announce a new

			 effort to fight proliferation called the Proliferation Security Initiative. The

			 United States and a number of our close allies, including Poland, have begun

			 working on new agreements to search planes and ships carrying suspect cargo and

			 to seize illegal weapons or missile technologies. Over time, we will extend

			 this partnership as broadly as possible to keep the world's most destructive

			 weapons away from our shores and out of the hands of our common

			 enemies;

		Whereas, since May 2003, more than 60 countries have

			 indicated their support for the Proliferation Security Initiative;

		Whereas, in September 2003, 11 countries agreed to and

			 published the Proliferation Security Initiative Statement of Interdiction

			 Principles, which, among other things, identifies specific steps for

			 effectively interdicting shipments of weapons of mass destruction, their means

			 of delivery, and related materials and for preventing proliferation

			 facilitators, brokers, and middlemen from engaging in this deadly trade;

		Whereas the Proliferation Security Initiative has led to

			 the negotiation of bilateral ship boarding agreements designed to facilitate

			 the interdiction of weapons of mass destruction, their means of delivery, and

			 related materials, including agreements with the Governments of Panama,

			 Liberia, and the Marshall Islands;

		Whereas United Nations Security Council Resolution 1540,

			 proposed by President Bush and adopted unanimously by the Security Council on

			 April 28, 2004, calls on all countries to take cooperative action to prevent

			 trafficking in weapons of mass destruction, their means of delivery, and

			 related materials;

		Whereas the actions of the United States and its

			 Proliferation Security Initiative partners Germany and Italy contributed to the

			 interdiction of the ship BBC China, a commercial ship carrying

			 centrifuge components for Libya’s illicit nuclear program, en route to Tripoli,

			 and also contributed to the constructive decision made by the Government of

			 Libya on December 19, 2003, to acknowledge its illegal weapons of mass

			 destruction programs and its agreement to eliminate its weapons of mass

			 destruction and long-range missile programs and rejoin the international

			 community by eliminating all elements of its chemical and nuclear weapons

			 programs, declaring all nuclear materials and activities to the International

			 Atomic Energy Agency (IAEA), eliminating ballistic missiles with a range

			 greater than 300 kilometers with payloads of 500 or more kilograms, accepting

			 international inspections to ensure Libya's complete adherence to the Nuclear

			 Non-proliferation Treaty, signing the Additional Protocol, eliminating all

			 chemical weapons stocks and munitions and acceding to the Chemical Weapons

			 Convention, and allowing immediate inspections and monitoring to verify all of

			 these actions;

		Whereas the Report of the United Nations

			 Secretary-General's High Level Panel on Threats, Challenges, and Changes finds

			 that [r]ecent experience of the activities of the A.Q. Khan network has

			 demonstrated the need for and the value of measures taken to interdict the

			 illicit and clandestine trade in components for nuclear

			 programs;

		Whereas the same Report also welcomes the voluntary

			 Proliferation Security Initiative, under which more and more states are

			 cooperating to prevent illicit trafficking in nuclear, biological and chemical

			 weapons;

		Whereas, acknowledging that existing non-proliferation

			 agreements and export control regimes are necessary but no longer sufficient,

			 the Secretary-General of the United Nations has stated: I applaud the

			 efforts of the Proliferation Security Initiative to fill a gap in our

			 defenses;

		Whereas the United States and many of its Proliferation

			 Security Initiative partners have conducted 14 ground, air, maritime, and

			 tabletop interdiction exercises over the last 2 years, beginning with the

			 Australian-led exercise Pacific Protector in September 2003; and

		Whereas multiple countries have now participated in and

			 observed air, land, and sea interdiction training exercises, in particular the

			 October 2004 Team Samurai exercise, in which Japan, the United States,

			 Australia, and France contributed operational assets and Canada, Cambodia,

			 Germany, Greece, Italy, the Netherlands, New Zealand, Norway, Philippines,

			 Poland, Portugal, Russia, Singapore, Spain, Sweden, Thailand, Turkey, and the

			 United Kingdom participated as observers, and most recently in Exercise Ninfa

			 ’05, a joint maritime and ground interdiction exercise led by Portugal: Now,

			 therefore be it

		

	

		That it is the sense of Congress

			 that—

			(1)the President is

			 to be commended on the occasion of the second anniversary of the creation of

			 the Proliferation Security Initiative for its broadening membership, increasing

			 international support, and successful operational training and

			 exercises;

			(2)all the

			 governments of countries coordinating and cooperating in intelligence sharing,

			 training exercises, and legal agreements with the United States under the

			 Proliferation Security Initiative, in particular the meetings of the PSI

			 Operational Experts Group, are to be commended for their support in the global

			 effort to prevent the proliferation of weapons of mass destruction, their means

			 of delivery, and related materials;

			(3)the Proliferation

			 Security Initiative constitutes an important tool for coordinating diplomatic,

			 law enforcement, customs, intelligence, and military capabilities against the

			 illicit trade in weapons of mass destruction, their means of delivery, and

			 related materials;

			(4)all countries

			 must work together, particularly under the auspices of the committee

			 established pursuant to operative paragraph 4 of United Nations Security

			 Council Resolution 1540, popularly called the 1540 Committee, to

			 further the implementation of the provisions of Resolution 1540 relating to the

			 international legal bases for continued, aggressive enforcement of all

			 agreements, treaties, and regimes that aim through interdiction activities to

			 end the illicit trade in weapons of mass destruction, their means of delivery,

			 and related materials;

			(5)the governments

			 of all responsible countries should endorse the PSI Statement of Interdiction

			 Principles and cooperate actively to interdict and disrupt illicit trade in

			 weapons of mass destruction, their means of delivery, and related materials;

			 and

			(6)as evidenced in

			 the historic December 19, 2003, decision of Libya to acknowledge and convert or

			 dismantle its illegal weapons of mass destruction programs, the Proliferation

			 Security Initiative can provide significantly enhanced enforcement of and

			 adherence to the Treaty on the Non-proliferation of Nuclear Weapons, done at

			 Washington, London, and Moscow July 1, 1968, and entered into force March 5,

			 1970 (commonly known as the Nuclear Non-Proliferation Treaty),

			 the Convention on the Prohibition of the Development, Production, Stockpiling

			 and Use of Chemical Weapons and on Their Destruction, with Annexes, done at

			 Paris January 13, 1993, and entered into force April 29, 1997 (commonly known

			 as the Chemical Weapons Convention), the Convention on the

			 Prohibition of the Development, Production and Stockpiling of Bacteriological

			 (Biological) and Toxin Weapons and on Their Destruction, done at Washington,

			 London, and Moscow April 10, 1972, and entered into force March 26, 1975

			 (commonly known as the Biological Weapons Convention), the

			 safeguards system of the International Atomic Energy Agency, and the

			 commitments and control lists of the Missile Technology Control Regime, the

			 Australia Group, and the Nuclear Suppliers Group.

			

